Citation Nr: 0924020	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for pulmonary fibrosis, 
for accrued purposes only.

3.  Entitlement to service connection for anemia, to include 
a blood disorder, for accrued purposes only.

4.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as bleeding in the colon), for accrued 
purposes only.

5.  Entitlement to service connection for burial benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and a niece


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran first entered service in February 1954, and he 
retired from active service in July 1981 with more than 22 
years of service.  The Veteran died in March 2005.  The 
Appellant is the unremarried spouse of the Veteran.  This 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, upon review of the claims file, the Board finds that 
the development ordered in the last remand was not 
accomplished.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In the August 2007 remand, the Board noted that the record 
did not contain many post-service clinical treatment records 
of the Veteran.  In this regard, the Board noted that at the 
time of the Veteran's death in 2005, he was insured through 
Medicare and through Tricare for Life.  The Board noted that 
Tricare, the Veteran's insurer for many years, may have been 
able to provide information about the facilities or doctors 
from whom the Veteran received treatment based on medical 
bills submitted, records of payments, or other insurance 
information.  

In accordance with the remand directives, the RO/AMC 
contacted Tricare.  In September 2007 Tricare responded, and 
provided several pages of claims information.  A number of 
treatment providers were identified.  However, records from 
these providers were not sought.  The purpose of asking 
Tricare to identify the Veteran's treatment providers was to 
obtain any outstanding records.  In remand directive 6, the 
Board specifically ordered the RO/AMC to contact any provider 
identified through the search, and in remand directive 8 the 
RO/AMC was ordered to complete any development raised by the 
additional evidence.  The RO/AMC must contact the pertinent 
medical providers identified in the Tricare documents, 
specifically, Aycock and Snell, Lawton Radiology Consultants, 
Shireen Bhargava, M.D., Southwestern Pathology, Sooner 
Radiology Inc., Southwestern Emergency Physician, Laboratory 
Corp. of America, Nadim F. Nimeh, M.D., Affiliated 
Pathologists, P.A., Accupath Diagnostics, Advanced Pathology, 
and Kirks Emergency Service, and request any records 
pertaining to the Veteran.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  

In addition, in light of recent litigation, a remand is 
necessary in order to ensure compliance with the new notice 
and assistance requirements of the United States Court of 
Appeals for Veterans Claims (Court).  The Court recently held 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Here, the notice letters that have been issued fail to meet 
the requirements of Hupp.  The notice letters of record do 
not contain a statement of the conditions for which the 
Veteran was service connected at the time of his death, and 
do not mention the Appellant's specific contentions regarding 
the Veteran's pulmonary problems and his contended Agent 
Orange exposure.  The Veterans Court held in Hupp that the 
section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.  
Accordingly, the Board finds that it is required to remand 
this case so that the Appellant can be provided with a new 
VCAA notice letter that complies with the Court's holding in 
Hupp.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the conditions not 
yet service connected.  

The letter should also advise the 
Appellant of the requirements for 
establishing service connection based on 
Agent Orange exposure.  

The Appellant should also be advised of 
the respective obligations of VA and the 
Appellant in obtaining such evidence, 
asked to provide any evidence in her 
possession that pertains to her claims, 
and advised of the bases for assigning 
ratings and effective dates.

2.	Contact the Appellant and request that 
she provide 
any authorization forms necessary to 
allow the RO/AMC to obtain the Veteran's 
private treatment records from the 
following providers:
a.	Aycock and Snell
b.	Lawton Radiology Consultants
c.	Shireen Bhargava, M.D.
d.	Southwestern Pathology
e.	Sooner Radiology Inc.
f.	Southwest Emergency Physician
g.	Laboratory Corp. of America
h.	Nadim F. Nimeh, M.D.
i.	Affiliated Pathologists, P.A.
j.	Accupath Diagnostics
k.	Advanced Pathology
l.	Kirks Emergency Service

Thereafter, the RO/AMC should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Appellant has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the Appellant a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




